       Case 20-01895-LT7           Filed 04/03/20       Entered 04/03/20 19:10:38            Doc 5    Pg. 1 of 1

tele341g [03/30/20]



                                 OFFICE OF THE UNITED STATES TRUSTEE'S

                      INFORMATION FOR THE SECTION 341 MEETING OF CREDITORS

Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President of
the United States, §341 Meetings of Creditors ("Meeting"), will be conducted telephonically. The telephone call in
number and passcode for the §341 Meetings of Creditors is set forth in the enclosed Notice.




Dial−In Information:



(1) You must use a touch−tone phone to participate.

(2) Landline preferred. If you have a choice, use a landline phone, instead of a cell phone. Do not use a speaker phone.

(3) Dial the call−in number and then enter the passcode, which consists of 7 numbers and is followed by a # sign.
    Immediately place your phone on mute.

(4) Make the call from a quiet area where there is as little background noise as possible.

(5) As more than one case will be held during this period, listen for your case to be called. When your case is called,
    unmute your phone and identify yourself.

(6) When speaking during your case, identify yourself.

(7) Do not put the phone on hold at any time after the call is connected.

(8) If any party is attending the Meeting from the same location as another party, use separate touch−tone phones to
    participate.

(9) Once the case Meeting is finished, hang up.

(10) If you become disconnected before your Meeting is finished, call back.



Bankruptcy Documents:

Debtors should have their bankruptcy documents available in the event there are questions about the information in
the documents.



No Recording:

The Meetings will be recorded by the trustee or United States Trustee. Any other recordings are prohibited.




tele341g
